Citation Nr: 1707330	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  13-33 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected bilateral plantar fasciitis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to May 1981, June 1981 to June 1984, and October 1984 to December 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

In January 2016, the Board granted a 20 percent rating for service-connected bilateral plantar fasciitis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion (JMR), the Court, in an October 2016 Order, vacated the Board's decision and remanded this issue back to the Board for development consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the October 2016 JMR, the Veteran requested a Travel Board hearing on the issue.  Pursuant to Cook v. Snyder, 15-0873 (2017), a VA claimant has the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he or she previously received a hearing before the Board at another stage of the appellant proceedings.  Therefore, a remand is required to schedule the Veteran for a Travel Board hearing so that he may provide evidence in support of his claim.  See 38 U.S.C.A. § 7107(b) (West 2014). 

In an effort to avoid inefficiencies and delays inherent in issuing panel decisions, the Veterans Law Judge assigned to conduct the Travel Board hearing should: 
1. Reach out to the undersigned to let her know the date/time of the scheduled hearing;
2. Ask the Veteran if he is amenable to a video hearing, and, if so, work with the hearing coordinator to arrange one with the undersigned, so that a panel decision is not needed; or
3. If the Veteran is not willing to accept a video hearing, discuss the holding of Arneson v. Shinseki, 24 Vet. App. 379 (2011), with the Veteran and his representative on the record.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at his local RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

